Citation Nr: 0414275	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-31 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service-connection for spondylolisthesis, 
including back injury.   



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1957 to February 1962.  This matter comes to the Board of 
Veteran's Appeals (Board) on appeal from a May 2003 rating 
decision by the Columbia Regional Office (RO) of the 
Department of Veterans Affairs (VA).   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In two separate documents received in July 2003, the veteran 
indicated that he wished to have a "hearing with the BVA 
through closed circuit TV".  In his VA Form 9 (Appeal to the 
Board) received in October 2003, the veteran specified that 
he wished to have a BVA hearing at the Central Office (CO) in 
Washington, DC.  In a February 2004 letter, VA informed the 
veteran that his CO hearing was scheduled for April 14, 2004.  
In March 2004, the veteran informed VA that he would not be 
able to attend the hearing in person due to "health and 
financial reasons", but wished to have the American Legion 
represent him at the hearing.  In a brief dated in March 
2003, the veteran's representative states that the veteran 
never withdrew his request for a videoconference with the 
Board.  As the veteran had originally requested a 
videoconference hearing, and since no communication from him 
of record withdraws that request, he must be given the 
opportunity to testify before the Board at such hearing.  
Inasmuch as videoconference hearings are scheduled by the RO, 
the case must be remanded for this purpose.  


In light of the foregoing, the case is remanded to the RO for 
the following:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge sitting in Washington, DC.    

Thereafter, the case should be returned to the Board for 
further appellate review in accordance with established 
appellate procedures.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


